In re Patricia J. Knowles, applying for writs of certiorari, review and mandamus, Parish of Ouachita, Nos. 39,274, 39,177 (392 So.2d 651).
Granted. Relator is ordered released. When the sentence was imposed and made consecutive on June 24,1980, she was under no previous sentence, having been acquitted by the jury of the murder charge. She was ordered discharged by this Court from the conspiracy charge in a judgment which became final on January 26, 1981. Since she has not been under any other sentence since June 24, 1980, there was nothing to which the June 24 sentence could be consecutive, and the sentence has now been served.